Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
Claims 1-20 are currently pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  There appears to be a typographical error of the term “interconnect” vs “interconnects”.  The Examiner suggests the following amendment to correct the typographical error and improve the clarity of the claim:
	“…wherein the atraumatic distal tip interconnects distal ends of the plurality of struts…”
	Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  There appears to be a typographical error of the term “interconnect” vs “interconnects”.  The Examiner suggests the following amendment to correct the typographical error and improve the clarity of the claim:
	“…wherein the atraumatic distal tip interconnects distal ends of the plurality of struts…”
	Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  There appears to be a typographical error in line 11.  The Examiner suggests the following correction “the one or more cutting blades”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the opening in the tissue" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-16 are rejected due to their dependency on claim 10.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “actuating the plurality of struts proximally relative to the tip portion arrange the tissue walls to the two anatomical spaces adjacent from one another prior to extending the tip portion through the openings”.  The claim is in an incomplete sentence and unclear.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepulu et al. (US 2012/0130417, hereinafter “Lepulu”).  
	Regarding claim 1, Lepulu discloses a delivery system comprising: 
	a catheter (12) having a distal end, a proximal end, and a body portion extending between the distal end and the proximal end (Fig 1); 
	a tip portion (22) arranged at the distal end of the catheter (Figs 2-6) and including one or more cutting blades (34); and 
	a plurality of struts (dilator tip 22 portions defined by slots 28 and 26) arranged about and configured to cover the one or more cutting blades on the tip portion in a first configuration to protect adjacent tissue from being cut by the one or more cutting blades (Figs 2-4), the plurality of struts being configured to actuate from the tip portion and extend from the tip portion to uncover the one or more cutting blades in a second configuration (Figs 5-6; para [0036]).  
[AltContent: textbox (Second Configuration)][AltContent: textbox (First Configuration)]
    PNG
    media_image1.png
    584
    542
    media_image1.png
    Greyscale

	Regarding claims 2 and 15, further comprising an atraumatic distal tip, and wherein the atraumatic distal tip interconnect the plurality of struts (the plurality of struts come together or are arranged adjacent to one another to form an atraumatic conical tip), and proximal ends of the plurality of struts form a proximal base having a circular perimeter (see annotated Fig 2 above).  
	Regarding claim 3, wherein the plurality of struts taper inwardly from the proximal base toward the atraumatic distal tip in the second configuration (see annotated Figs 2 and 5 above; tapered inwardly to form conical atraumatic tip).  
	Regarding claims 4 and 16, wherein the one or more cutting blades (34) on the tip portion are configured to form an opening in a tissue wall having a first diameter, and the proximal base includes a second diameter greater than the first diameter in the second configuration (height of blade is less than diameter of proximal base such that blade may be retracted within atraumatic distal tip as shown in Fig 2; see annotated Fig 6 below).  

    PNG
    media_image2.png
    218
    397
    media_image2.png
    Greyscale


	Regarding claim 10, Lepulu discloses a system comprising: a delivery sheath (endoscope E) having a lumen and a distal tip (para [0041]); 
	a catheter (12) including: a tip portion (22) arranged at a distal end of the catheter and having one or more cutting blades (34) configured to enlarge an opening in the tissue to create an enlarged opening (fully capable of enlarging an opening in tissue when blades cut through the perimeter of an opening), and a plurality of interconnected struts (dilator tip 22 portions defined by slots 28 and 26) configured to independently actuate relative to the tip portion and facilitate the one or more cutting blades of the tip portion creating the enlarged opening in the tissue and configured cover the one or more blades in a first configuration (Figs 2-4) to protect adjacent tissue from being cut by the one or more cutting blades and uncover the one or more cutting blades in a second configuration (Figs 5-6; para [0036]) (see annotated Figs 2 and 5 above); and 
	an implantable medical device (stent) arranged on the catheter proximally of the tip portion and configured to deploy within the enlarged opening (para [0041]).  
	Regarding claim 11, wherein the implantable medical device (stent) includes a lumen configured to interconnect two internal spaces of a patient (para [0041] – interconnect body lumens L1 and L2, Figs 9A-E), the distal tip is configured to create openings in the tissue (T1 and T2) of each of the two internal spaces, and the one or more cutting blades are configured to enlarge the openings in the tissue of each of the internal spaces to create enlarged openings (Figs 9A-E).  

Regarding claim 17, Lepulu discloses a method of connecting two anatomical spaces (L1 and L2) of a patient (Figs 9A-E; para [0040-0041]), the method comprising: arranging a delivery system at a target location, the delivery system (see also annotated Fig 2 and 5 above in the discussion of claim 1) including a catheter (12) having a distal end, a proximal end, and a body portion extending between the distal end and the proximal end, a tip portion arranged at the distal end of the catheter (distal end 12) and including one or more cutting blades (34), and a plurality of struts (dilator tip 22 portions defined by slots 28 and 26) arranged about the one or more cutting blades and configured to cover the one or more cutting blades in a first configuration (Figs 2-4) to protect adjacent tissue from being cut by the one or more cutting blades (see annotated Figs 2 and 5 above);
actuating the plurality of struts distally relative to the tip portion through openings in tissue walls of the two anatomical spaces (Fig 9E); extending the tip portion through the openings in the tissue walls of the two anatomical spaces to create enlarged openings (Fig 9E); and deploying an implantable medical device (stent) within the enlarged openings to connect the two anatomical spaces (para [0041]).  
Regarding claim 19, wherein the extending the tip portion through the openings includes catching the one or more cutting blades (34) within the plurality of struts (Fig 9E) (the blade is disposed between the plurality of struts defined by slots 28 and 26 on dilator tip 22 and moves between exposed and covered positions and thus may be interpreted as catching the blade therein).  
Regarding claim 20, further comprising actuating the plurality of struts and the tip portion through a lumen in the implantable medical device after deploying the implantable medical device within the enlarged openings (withdrawing delivery device and leaving stent implanted).  

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al. (US 2018/0000509, hereinafter “Wilson”).
	Regarding claim 1, Wilson discloses a delivery system (Figs 2A-D) comprising: 
	a catheter (213) having a distal end, a proximal end, and a body portion extending between the distal end and the proximal end (Fig 2C); 
	a tip portion (at 230a) arranged at the distal end of the catheter (Fig 2C) and including one or more cutting blades (230); and 
	a plurality of struts (216) arranged about and configured to cover the one or more cutting blades on the tip portion in a first configuration to protect adjacent tissue from being cut by the one or more cutting blades (Figs 2C), the plurality of struts being configured to actuate from the tip portion and extend from the tip portion to uncover the one or more cutting blades in a second configuration (Figs 2D; para [0046]).  

[AltContent: connector][AltContent: textbox (Taper)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal base)][AltContent: oval][AltContent: arrow][AltContent: textbox (Atraumatic distal tip)][AltContent: arrow][AltContent: textbox (Blades)][AltContent: arrow][AltContent: textbox (Blades)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Struts)][AltContent: textbox (Second Configuration)][AltContent: textbox (First Configuration)]
    PNG
    media_image3.png
    712
    533
    media_image3.png
    Greyscale



	Regarding claim 2, further comprising an atraumatic distal tip (250), and wherein the atraumatic distal tip interconnect the plurality of struts (para [0041]), and proximal ends of the plurality of struts form a proximal base having a circular perimeter (see annotated Fig 2D above).  
	Regarding claim 3, wherein the plurality of struts taper inwardly from the proximal base toward the atraumatic distal tip in the second configuration (see annotated Figs 2C and 2D above; tapered inwardly to join together at the atraumatic tip).  
	Regarding claim 7, wherein the plurality of struts (216) configured to expand radially relative to the tip portion (Figs 2A-B; para [0036, 0039]).  
	Regarding claim 8, further comprising a cap portion (portion of shaft 212 defining cutting slots 215) arranged between the tip portion and the plurality of struts (para [0044]; Figs 2A-D), the cap portion being configured to actuate between a first position (2B) that covers the one or more cutting blades of the tip portion and a second position (Figs 2C-D) of the tip portion that exposes the one or more cutting blades (para [0044, 0046]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0000509).  In an alternative interpretation, the “proximal base” of Wilson may be interpreted as joint 217b which forms the outer perimeter of capture region (280) that hooks or captures targeted tissue for cutting (para [0043]) (see annotated Figs 2C and 2D below).  Wilson additionally teaches an alternative embodiment with additional strut members (1616) (Fig 16) and teaches it is obvious to modify the device to have additional struts, or capture members (para [0060]).  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figs 2A-D of Wilson to include additional struts (216) such that the proximal ends of the plurality of struts combine to form a proximal base having a circular perimeter.  
[AltContent: arrow][AltContent: textbox (1st Diameter)][AltContent: textbox (2nd Diameter)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal base)][AltContent: oval]
    PNG
    media_image3.png
    712
    533
    media_image3.png
    Greyscale


Thus, regarding claim 4, wherein the one or more cutting blades (230) on the tip portion are configured to form an opening in a tissue wall having a first diameter, and the proximal base includes a second diameter greater than the first diameter in the second configuration (see annotated Fig 2D above).  
	Regarding claim 5, wherein the tissue wall includes a first side and a second side, the plurality of struts are configured to expand radially in response to extending the plurality of struts distally from the tip portion across the first side of the tissue wall to the second side of the tissue wall, and the proximal base is configured to catch the second side of the tissue wall in response to the plurality of struts being actuated proximally toward the tip portion (a user is fully capable of extending the device through a tissue wall from a first side to a second side thereof and expanding the struts on a second side of the tissue wall such that the proximal base is configured to catch the second side of the tissue wall when pulled proximally – Wilson teaches capture region 280, which has an outer perimeter defined by the proximal base formed by joints 217b, hooks or captures tissue – para [0043]).  
	Regarding claim 6, further comprising a delivery sheath (“introducer sheath” or other delivery device, not shown) configured to constrain the plurality of struts prior to extending the plurality of struts distally from the tip portion across the first side of the tissue wall to the second side of the tissue wall (para [0036]).  
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2018/0000509), as applied to claim 8 above, in view of Lepulu (US 2012/0130417).  Wilson discloses the invention substantially as claimed, as shown above, including a cap portion (portion of shaft 212 defining cutting slots 215) configured to actuate between a first position (Fig 2B) that covers the one or more cutting blades (230) of the tip portion and a second position (Figs 2C-D) of the tip portion that exposes the one or more cutting blades (para [0044, 0046]).  However, Wilson fails to disclose a lock configured to hold the position of the cap portion.  Lepulu discloses a longitudinally movable sheath portion (120) and teaches a lock (146) to hold the position of the sheath until it is disengaged allowing the longitudinal movement (para [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the cap portion included a lock to hold a position of the cap portion in first and/or second positions. With such a modification, the user ensures the desired relative position of the cap and blade is maintained as the device is moved through and pulled against tissue portions (Figs 2A-D).

Allowable Subject Matter
Claims 12-14 would be allowable over the art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims are amended to overcome the rejection under 35 USC 112.
The following is a statement of reasons for the indication of allowable subject matter:  Of the closest prior art teaching a delivery device comprising a catheter with a tip portion including cutting blades and a plurality of struts arranged to cover the cutting blades in a first configuration to protect adjacent tissue from being cut and configured to actuate form the tip to uncover the cutting blades in a second configuration, in combination with an implantable medical device arranged on the catheter proximally of the tip portion and configured to deploy within the enlarged opening formed by the cutting blades, Lepulu fails to disclose the struts are configured to expand radially as claimed.  Additionally, Wilson fails to disclose an implantable medical device arranged on the catheter proximally of the tip portion and configured to deploy within the enlarged opening formed by the cutting blades.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment, filed June 14, 2021, with respect to the rejection(s) of claim(s) 1-8 and 10-20 under 35 USC 102(a)(1) as being anticipated by Lepulu (US 2012/0130417) as presented on pages 2-7 of the 4/13/2021 Final Office Action, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, Applicant does not address the secondary rejection under Lepulu (US 2012/0130417) with an alternative interpretation of the term “struts”.  See Final Office Action pages 7-9.
Upon further consideration, a new ground(s) of rejection is additionally made in view of Wilson (US 2018/0000509).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771